Citation Nr: 1420615	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  07-17 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total rating for compensation based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to February 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2011, the Board remanded the issue of entitlement to a TDIU, for further development.  

The Veteran testified before the undersigned in October 2007 on unrelated issues.  The Veteran also requested a Board hearing for the issues of entitlement to service connection for a cervical spine disability secondary to chronic thoracolumbar strain and entitlement to a TDIU and was scheduled for a hearing in October 2011.  However, as documented in the September 2011 Board remand, in August 2011 the Veteran requested a postponement for his hearing and said he would let the RO know when he wanted the hearing to be held.  In April 2012, the Board sent the Veteran a letter to clarify if the Veteran still wanted a hearing and if so what type of hearing.  In April 2012 the Veteran responded that he did not wanted a hearing and for the Board to proceed.  Thus, the Veteran's request for a hearing has been withdrawn.

In May 2012, the Board denied entitlement to a TDIU.  Subsequently, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2014 decision the Court vacated the decision with respect to the issue of entitlement to a TDIU and remanded for additional consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to a TDIU.

Initially, review of the claims file reveals a statement dated in March 2010 that a request was made for records from the Birmingham VA Medical Center and the SE Louisiana LCS.  Records from these providers do not appear to have been associated with the claims file.  

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2013).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, an additional attempt must be made to obtain the records of the Veteran's treatment from Birmingham VA Medical Center and the SE Louisiana LCS.

Since the claims file is being returned it should be updated to include VA treatment records compiled since October 2011.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  

A February 1990 examination report indicates that the Veteran was treated for an injury of the lower back in 1985 while doing heavy lifting and that he was treated with bedrest, hospitalization, and physical therapy.  He was released from service four months later and has been unable to work.  

A June 1990 to July 1990 discharge note indicated that the Veteran was unemployable temporarily.  In October 2003 the Veteran was reported to not work.  In December 2003 the Veteran was noted to work doing odd jobs and in August 2004 it was reported that the Veteran never held gainful employment.

In May 2006 the Veteran was afforded a VA medical examination.  The examiner noted that the chart showed that the Veteran never worked on a full time basis since separation from service and that the claims file indicated that he had some occasional jobs in the past but that this was not clear.

In January 2007 the Veteran reported that he was medically discharged due to his back pain and not being able to complete the work

At a hearing before the undersigned in October 2007 the Veteran reported that he worked only two weeks due to his back over the prior year.  

In December 2008 it was noted that the Veteran was trying to help his wife in her business.

In an examination report dated in October 2009 in regard to the Veteran's civilian occupation, the Veteran was noted to be evasive.  He refused to answer questions and demanded that the information be obtained from the file or stated that he could not remember when he went back to work.  The examiner noted that as best as can be determined, he did some assistance in a restaurant that his fiancée managed from time to time.  The work appeared to be janitorial in nature.  In regard to the effect on usual occupation, the examiner noted that he was unable to obtain meaningful answers.  The Veteran typically spends most of the time either doing very light duty at his fiancée's restaurant or for the most part staying home, resting in a chair, watching television.  Physical examination revealed pain behavior that is excessive and disproportionate for degenerative processes.  The examinations revealed results that were inconsistent with the Veteran's complaints.  

In a treatment note dated in November 2009 the Veteran was noted to not be able to work due to his neck and back pain.

The Veteran has reported that he worked from February 2000 to December 2009.  Evidence of record reveals pay information to May 2010.

Although there is a statement of record that the Veteran is unable to work due to his neck and back pain, it is unclear whether the Veteran is unemployable by reason of service-connected disabilities without consideration of his nonservice-connected disabilities.  As such, it is necessary to afford the Veteran an adequate examination to obtain an opinion as to whether his service connected disability prevents him from working.  See 38 U.S.C.A. §§ 5103(a), 5103A(b) (West 2002); 38 C.F.R. § 19.31 (2013); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).  Therefore, the Board finds that a remand for such development is required.

Lastly, the Veteran currently does not meet the schedular criteria for the assignment of a TDIU.  See 38 C.F.R. § 4.16(a).  In Bowling v. Principi, 15 Vet. App. 1, 10 (2001) the Court, citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b)-TDIU consideration."  Id.  In this case, if and only if the VA examiner determines that the Veteran's service-connected disability renders the Veteran unemployable, the matter of entitlement to a TDIU must be submitted to the Director of the Compensation and Pension Service for extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain and associate with the claims file all records regarding the Veteran from Birmingham VA Medical Center and the SE Louisiana LCS, following the receipt of any necessary authorizations from the appellant.

2.  Attempt to obtain and associate with the claims file all VA medical records regarding the Veteran dated subsequent to October 2011.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  Provide the Veteran with an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist with respect to his TDIU claim.  The claims file should be made available to the examiner and all appropriate tests should be performed.  The examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  In offering this impression, the examiner must acknowledge and take into account this Veteran's education, training, and work history.  All finding and conclusions should be set forth in a legible report, accompanied by a rationale.

4.  Thereafter, if and only if the VA examiner determines that the Veteran's service-connected disability renders him unemployable, refer the Veteran's claim of entitlement to a TDIU to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of a TDIU on an extra-schedular basis.

5.  Thereafter, if the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

